                                          USDCSDNY


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                          I
                                          OOCU~.':FNT
                                          El,....,..
                                                     ..,. \.;,.,
                                                p ( ..          .
                                          DOC #: ..•... ·-------:-
                                          DATE FE..ED: g -1 ".2> .. 19
                                                                                 ... l, .. ;<.,Y ~1,.'?T1
                                                           ... ' ;,',:··" ,..,,.,h                        l;T"\
                                                                                                      •· • ..:,.u




------------------------------x
KHALID RAHMAN,                                       16-CV-5318                          (LAP)

                    Petitioner,
                                                     ORDER ADOPTING REPORT
                                                     AND RECOMMENDATION
              v.

HAROLD D. GRAHAM,

                    Respondent.
------------------------------x


LORETTA A.     PRESKA, Senior United States District Judge:

     Petitioner KHALID RAHMAN, proceeding prose, challenges his

conviction pursuant to 28 U.S.C. § 2254                  (Petition under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State

Custody,     ("Petition"), dated June 29, 2016 [dkt. no. 1]).

Magistrate Judge Robert Lehrburger submitted a report with the

recommendation that Rahman's petition be denied in full.

(Magistrate Judge Lehrburger's Report and Recommendation

("Report" or "R&R"), dated Sept. 14, 2018                  [dkt. no. 22]).

Rahman has filed timely objections to the Report pursuant to 28

U.S.C.   §   636 (b) (1).   (Petitioner's Objections to Report and

Recommendation ("Obj."), dated Feb. 22, 2019                         [dkt. no. 31]).

The Government has not responded to Petitioner's objections.




                                      1
     I.      BACKGROUND

     The Court assumes familiarity with the relevant factual

background and procedural history as set out in the Report.

(R&R at 1-9.)     On July 16, 2012, a grand jury indicted Rahman

for murder in the second degree, two counts of criminal

possession of a weapon in the second degree, and reckless

endangerment in the first degree.       (R&R at 3).     On August 7,

2013, during sentencing, Petitioner's counsel informed the Court

that Rahman wished to withdraw his plea.         Id. at 6.)     Rahman

claimed that when he pled guilty, he had been under the

influence of PCP, otherwise known as angel dust, which he

claimed to have obtained from other inmates.          (Id.)   Rahman told

the Court that he "did not understand what was happening at [the

plea allocution]" and that he "do[es] not remember what was

going on."     (Id.)   He further stated that he did not remember

answering any of Judge Merchan's questions during the plea and

that he "was very emotional."      (Id. )   Judge Merchan denied

Rahman's application to withdraw his plea and sentenced

Petitioner according to the terms of the negotiated plea

agreement.     (Id.at7.)

     On August 7, 2013, Rahman appealed his judgment of

conviction to the Appellate Division.        (Id.)    Represented by new

counsel, Molly Ryan, Rahman asserted that (1) he was deprived of

conflict-free counsel and there was a total breakdown in

                                   2
communications between him and his trial counsel, Scott;              (2) his

plea was involuntary and unknowing because he was under the

influence of angel dust; and (3) his sentence was overly harsh

and should be reduced in the interest of justice; and,              (4) he

did not voluntarily, knowingly, and intelligently waive his

right to appeal his sentence.           (Id.)     The Appellate Division

unanimously affirmed the judgment of conviction.              People v.

Rahman, 129 A.D.3d 553, 13 N.Y.S.3d 14 (1st Dep't 2015).

         On June 19, 2013, Rahman, prose, applied for leave to

appeal to the New York State Court of Appeals.              (Id.)   The

application was denied.           People v. Rahman, 26 N.Y. 3d 933,

N. Y. S. 3d 9 6 ( 2015) .

         On August 20, 2013, Rahman, prose, filed motions to vacate

the judgment of conviction and withdraw his plea pursuant to

C.P.L.     §§   220.60, 440.20.     (R&R at 7.)     Rahman alleged that

(1) his trial counsel, Scott, abandoned him, leaving him

"confused and lost" "while [he] maintained [his] innocence and

was pointing to the overwhelming evidence which contradicts the

ADA' s    [ f] alse witness";   ( 2) Scott prevented Rahman from

presenting an alibi defense to the grand jury; and (3) Scott

misinformed him that the prosecution's evidence "would be

sufficient and credible enough to convict him of all charges,"

even though there was allegedly evidence that Rahman could not




                                         3
have been the shooter from his position.       (Id. at 7-8.)    Judge

Merchan denied the motion on January 7, 2014.       (Id. at 8).

     Rahman, prose, filed a motion for a writ of coram nobis to

the Appellate Division seeking to vacate the affirmance of his

conviction.   (Id.)   Rahman contended that the assistance

provided by his appellate counsel Ryan "did not reach a level of

performance sufficient to satisfy an objective standard of

reasonableness, and there is a     'reasonable probability' that but

for counsel's deficient performance, the outcome of the appeal

would have been different."      (Id.)   On October 20, 2016, the

Appellate Division unanimously denied the motion.       (Id.)

     On November 16, 2016, Rahman applied for leave to appeal

the Appellate Division's denial of his coram nobis motion to the

Court of Appeals.     (Id.)   The Court denied leave.   (Id.)

     Rahman, prose, filed the instant petition on July 5, 2016.

He subsequently filed an application to the Court on May 15,

2017 requesting an order staying the petition on the ground that

his coram nobis petition was pending before the New York Court

of Appeals.   (Id.)   That application was denied, and United

States Magistrate Judge James C. Francis IV ordered that the

present petition "is deemed amended to incorporate the

petitioner's claims of ineffective assistance of appellate

counsel as asserted in the coram nobis petition."       (Id. at 9.)




                                    4
     Petitioner seeks relief from his conviction on the

following grounds:    (1) he was deprived of the right to conflict-

free counsel and the trial court improperly denied his request

for substitution of counsel (R&R at 1);     (2) his guilty plea was

involuntary and not knowingly made (id.);     (3) his sentence of

nineteen years is overly harsh and should be reduced in the

interest of justice (id.); and (4) his appellate counsel was

ineffective.    Id . .

     On September 14, 2018 Magistrate Judge Lehrburger issued a

Report and Recommendation in which he recommended that this

Court deny Rahman's 28 U.S.C. § 2254 petition.      The Report found

that Rahman's first three claims are without merit because the

state court did not unreasonably apply federal law or

unreasonably determine the facts of this case.      (Id. at 13.)

The Report additionally found that Petitioner's last claim is

procedurally barred from federal review.      (Id.) Petitioner

subsequently filed his objections to the Report.      For the

following reasons, the Report is adopted in full,     and Rahman's

objections are overruled.

     II.   STANDARD OF REVIEW

     In reviewing a Report and Recommendation, a district court

"may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge."

28 U.S.C. § 636(b).      When timely objections have been made to

                                    5
the Report, "[t]he district judge must determine de novo any

part of the magistrate judge's disposition that has been

properly objected to."   Fed. R. Civ. P. 72(b) (3); United States

v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997).       To trigger

the de novo review standard, objections to a report "must be

specific and clearly aimed at particular findings in the

magistrate judge's proposal."   Molefe v. KLM Royal Dutch

Airlines, 602 F.Supp. 2d 485, 487    (S.D.N.Y. 2009).

     However, when a petitioner objects by simply reiterating

previous arguments or making only conclusory statements, the

court should review such objections for clear error.       See Genao

v. United States, No. 08 Civ. 9313, 2011 WL 924202, at *1

(S.D.N.Y. Mar. 16, 2011).   "[E]ven a prose party's objections

to a Report and Recommendation must be specific and clearly

aimed at particular findings    . . such that no party be allowed

a 'second bite at the apple' by simply relitigating a prior

argument."   Pinkney v. Progressive Home Health Servis., No. 06

Civ. 5023, 2008 WL 2811816, at *1 (S.D.N.Y. July 21, 2008)

(citing Camarda v. Gen Motors Hourly-Rate Employees Pension

Plan, 806 F.Supp. 380, 381-82 (W.D.N.Y. 1992)).     Further,

because "new claims may not be raised properly at this late

juncture," such claims "presented in the form of, or along with,

'objections,' should be dismissed."    Pierce v. Mance, No. 08

Civ. 4736, 2009 WL 1754904, at *l (S.D.N.Y. June 22, 2009).

                                 6
       III. DISCUSSION

      This court has reviewed the Report submitted by Judge

Lehrburger and has considered the objections made by Petitioner.

In the Report, Judge Lehrburger recommends that the Court deny

the Petition.    (R&R at 1.)   First, Judge Lehrburger found that

Rahman's request for substitution was properly denied because

(1)   Petitioner fails to establish that his trial counsel, Scott,

had an actual conflict of interest that adversely affected his

performance (id. at 17);   (2) even if an actual conflict of

interest had been established, there was no lapse in

representation    id. at 20); and (3) Scott's representation was

not ineffective under the Strickland standard because his

performance was objectively reasonable.        Id. at 21.)

      With respect to his argument for ineffective assistance of

counsel, Rahman also argues that the trial court should have

granted his request for substitution of counsel.       Judge

Lehrburger found that the trial court's denial of Rahman's

substitution of counsel claim was not an abuse of discretion

because the trial court had previously determined that Scott's

performance was not ineffective.       (Id. at 24.)

      Second, Judge Lehrburger found that Rahman's involuntary

plea claim was properly rejected by the state court because

Petitioner presents no evidence of intoxication or coercion to

overcome the presumed verity of his own sworn statements at his

                                   7
plea allocution.     (Id.at30.)   Further, Judge Merchan's first-

hand observation of Rahman's demeanor and credibility suggests

that Petitioner was fully aware of his actions.       (Id. at 29.)

     Third, Judge Lehrburger found that Rahman's ineffective

appellate counsel claim fails the Strickland standard because

appellate counsel Ryan's failure to raise issues that would

likely be unsuccessful is insufficient to render her performance

below the objectively reasonable standard.      (Id. at 22.)

     Lastly, Judge Lehrburger determined that Rahman's excessive

sentence claim is procedurally barred from federal habeas review

because he failed to show either cause for his default or

establish a fundamental miscarriage of justice.       (Id. at 39.).

     In his objections, Rahman objected generally to the

Report's conclusions and merely restated claims that were raised

in his earlier petition, while abandoning other claims

previously made.    Accordingly, the Report will be reviewed for

clear error.    Genao, 2011 WL 924202, at *1.

     1. Ineffective Assistance of Trial Counsel Claim

       i.      Actual Conflict of Interest

     Rahman objects to the R&R on the grounds his actual

conflict of interest claim did not constitute a "routine

disagreement," as suggested by Judge Lehrburger, rather, he was

"identifying a strategic plan or course of action to take in his

defense."   (Obj. at 4.)   Rahman further argues that he "was

                                  8
simply pressing upon Trial Counsel to conduct appropriate

investigations which would demonstrate that he was innocent,

based upon the fact that he was in a location near the scene of

the crime that made it virtually, actually, and factually

impossible for him to have been the shooter."      Id. at 5.)

Rahman asserts that "Scott's failure to investigate potentially

exculpatory evidence which could reveal Rahman's innocence and

undermine pivotal testimony 'prejudice,' Rahman by causing him

to plead guilty through counsel's recommendation.     (Id. )

     This Court agrees with Judge Lehrburger that no actual

conflict existed.   An actual conflict arises when "the

attorney's and defendant's interest 'diverge with respect to a

material factual or legal issue to a course of action.'"

Winkler v. Keane, 7 F.3d 304, 307 (2d Cir. 1993).    As discussed

in the R&R, an actual conflict of interest does not arise when

the defendant simply expresses dissatisfaction with his

attorney's performance.   States v. White, 174 F.3d 290, 296 (2d

Cir. 1999).

     Rahman's disagreement with his attorney's decision to not

pursue the specific defense strategy suggested by Rahman does

not give rise to an actual conflict of interest.     (R&R at

15.) (quoting White, 174 F.3d at 296) (explaining that complaints

over whether to file certain motions, to pursue certain

evidentiary leads, to object to the introduction of certain

                                 9
evidence at trial . . . do not give rise to a conflict of

interest.")     Scott's decision to forgo Rahman's defense strategy

represents a reasonable disagreement between attorney and

client.     (R&R at 19.)    Petitioner's proposed defense was

unsupported by evidence and may not have seemed credible in

light of his signed acknowledgement that he was present.        (Id.)

 See     e.g., Colon v. Sheahan, No. 13 Civ. 6744, 2016 WL 3926443,

at *5 (S.D.N.Y. July 14, 2016)      (counsel's strategic decision to

abandon petitioner's alibi defense was not unreasonable in light

of the absence of facts supporting the alibi).

       This Court also agrees with the Report that Rahman cannot

establish coercion either.       Rahman confirmed under oath that he

committed the underlying crimes, that no one threatened to

forced him to plead guilty, and that Scott had not "said

anything to [him] to have [him] plead guilty against [his]

will."     (R&R at 18.)    These admissions contradict any claim of

coercion.     See Reed v. Brown, No 10 Civ. 3072, 2012 WL 34092, at

*6 (S.D.N.Y. Jan. 6, 2012) ("[t]he fact that [petitioner's]

lawyer urged him to accept a highly favorable plea offer does

not establish coercion" when he admitted to his guilt at plea

hearing.)

         Even if Rahman's coercion allegations were true, they do

not rise to the level of actual conflict.       Scott's conclusion

that the prosecution's evidence would be sufficient to convict

                                    10
Rahman was reasonable assessment of the case, particularly since

the prosecution had multiple eyewitnesses while Rahman had none.

(R&R at 18);    (See United States v. Davis, 239 F.3d 283, 287      (2d

Cir. 2001) ( "defense counsel's perhaps honest assessment that

[petitioner] would be found guilty if he went to trial, and that

failing to take the plea would result in [petitioner]     'losing

everything' did not create an actual conflict, although

allegations that 'counsel had threatened not to investigate his

case and not to file pre-trial motions if [the defendant] did

not accept the plea' were sufficient.")

     Here, Rahman does not specifically address why Judge

Lehrburger's Report should be disregarded but merely seeks to

reiterate his arguments made in his initial§ 2254 petition.

Accordingly, this Court finds that the Report's findings lack

clear error and Rahman's Objections are denied.

       ii.     Actual Lapse in Representation

     Rahman objects to the Report's finding of no lapse in

representation by raising conclusory allegations about how his

suggested defense strategy would have increased the likelihood

of acquittal at trial.    (Obj. at 8.)   Relying on Lopez v.

Scully, 58 F.3d 38, 41 (1995), Rahman refutes Judge Lehrburger's

findings by claiming that he has demonstrated a "plausible

alternative" defense strategy or tactic that would have allowed

him to proceed to trial to prove his innocence.     (Obj . at 7.)

                                  11
     An 'actual lapse in representation' exists when the

defendant demonstrate[s] that some plausible alternative defense

strategy or tactic [] might have been pursued."      Eisemann v.

Herbert, 401 F. 3d 102, 107 (2d Cir. 2005) (quoting United States

v. Feyrer, 333 F.3d 110, 116 (2d Cir. 2003)).      Further, "the

defendant must also show causation," such as by establishing

that "the alternative defense was inherently in conflict with or

not undertaken due to the attorney's other loyalties or

interests."    United States v. Moree, 220 F.3d 65, 69 (2d Cir.

2000) (emphasis in original) (quoting Winkler, 7 F.3d at 309).

     This Court agrees with the Report's finding that no lapse

in representation existed.    Rahman contends that his "adamant

request for further investigation constituted a     'plausible

alternative' which would have affected Counsel's defense

strategy and course of action preparing for trial." (Obj. at 7.)

     However, as noted by Judge Lehrburger, Scott reasonably

concluded that Rahman's alibi defense would have undermined

Rahman's credibility and strengthened the prosecution's case,

given the signed statement admitting to his presence at the

crime scene.    (R&R at 20) (Quoting Catino v. United States, No.

00 Civ. 7226, 2001 WL 536928, at *3 (S.D.N.Y. May 21,

2001) (" [p] eti tioner' s motion fails to show a reasonable

probability that the grounds for alleged inadequate

representation affected the outcome of his sentencing as none of

                                  12
the affirmative defenses raised in the petition were likely to

prevail.")

     Furthermore, even after Rahman openly criticized him at the

pre-trial hearing, Scott continued to negotiate the terms of the

plea with the prosecution and secured a favorable plea agreement

that was two years shorter than the sentence originally offered

by the prosecution.    (R&R at 20.)   As made clear by Judge

Lehrburger, Scott's performance indicates that he had Rahman's

best interest in mind, and no actual lapse in representation

existed.

          iii. Trial Counsel's Performance

     Rahman asserts in his Objection that Scott's performance

fell below an objective standard of reasonableness because he

failed to "make reasonable investigations or to make reasonable

decision that makes particular investigations necessary".      (Obj.

at 11.)

     As noted in the R&R, a defendant seeking to establish an

ineffective assistance of counsel claim must affirmatively

demonstrate that   (1) the counsel's performance fell below "an

objective standard of reasonableness," and (2)    "the defendant

suffered prejudice, in the sense that "there is a reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different."     (See R&R

at 14) (citing Strickland v. Washington, 466 U.S. 668, 694

                                 13
(1984)).     Judge Lehrburger found that Scott's representation was

not ineffective under the Strickland standard and that

Petitioner's arguments to the contrary are not persuasive.

(Id.)

        In his objections, Rahman advises the Court to reject

Scott's statements for lack of credibility.      (Obj. at 10.)

Specifically, Rahman asserts that "[a]lthough Scott hired an

investigator, it is difficult to conclude an investigation was

conducted simply through this fact.     (Id.)   This Court has no

reason to doubt the veracity of trial counsel Scott's

statements, and his performance was objectively reasonable.

Scott visited Rahman several times while he was in prison, hired

an expert investigator to explore possible defenses, and

ultimately secured a favorable plea agreement for Rahman.        (R&R

at 21.)

        The fact that Scott did not visit the scene of the crime,

as indicated by Rahman in his objections, is not sufficient to

render his performance below the objectively reasonable

standard.     See Guzman v. Sabourin, 124 F. Supp. 2d 828, 834

(S.D.N.Y. Dec. 4, 2000) (petitioner could not assert ineffective

assistance of counsel where his claims that his attorney was

deficient for failing to visit and investigate had no

evidentiary support).     Additionally, Scott's decision to not

adopt Rahman's alibi defense likewise was objectively

                                  14
reasonable.   (See United States v. Romero, 91 Civ. 586, 1993 WL

485677, at *7-8   (S.D.N.Y. Nov. 22, 1993) (an attorney is under no

obligation to investigate every line of defense a defendant

suggests) .

     Because Petitioner has failed to meet the burden of

establishing that Scott's performance fell below the objectively

reasonable standard and has not addressed any prejudice he

suffered as a result of trial counsel's unprofessional errors,

this Court rejects Petitioner's objections and adopts the

Report's findings.

     2. Substitution of Counsel Claim

     Rahman claims that the district court abused its discretion

in denying Rahman's motion to substitute counsel.     (Obj. at 12.)

Petitioner rejects Judge Lehrburger's finding that the motion

was "an eleventh hour request for a delay" (R&R at 24) on the

grounds that such a finding is "unsubstantiated by any logical

reasoning."   (Obj. at 13.)   Rahman explains that he had already

spend over a year in prison awaiting trial and that it is

unreasonable to consider his motion for substation of counsel as

a request for delay without good cause.    (Id.)

     "To warrant substitution of counsel where, as here, the

application is made shortly before the commencement of trial,

the defendant must show good cause."    Peterson v. Bennett, No.

01 Civ. 920, 2002 WL 1582600, at *5 (E.D.N.Y. July 18, 2002)

                                 15
(citing United States v. Schmidt, 105 F.3d 82, 89 (2d. Cir.

1997)); accord United States v. Hsu, 669 F.3d 112, 122-23 (2d

Cir. 2012) (a trial court's decision not to appoint new counsel

is reviewed for abuse of discretion and a reviewing court should

consider "(1) whether the defendants motion for new counsel was

timely;   (2) whether the district court adequately inquired into

the matter;   (3) whether the conflict between defendant and

attorney was so great that it resulted in a total lack of

communication preventing an adequate defense; and (4) whether

the defendant substantially and unjustifiably contributed to the

breakdown in communication.")    (R&R at 23.)

     Rahman's request for substitution of counsel was properly

denied.   First, Petitioner made submitted the request during his

pre-trial hearing, and therefore it was not timely.     (Id.)   As

Judge Lehrburger rightfully points out, Rahman's motion was an

"eleventh hour request for a delay."    (Id. at 24.)   The court

heard testimony from Rahman, his counsel, Scott, and the

prosecutor on the merits of Rahman's request, and exercised

sound discretion in denying the request.    (Id.) (See United

States v. Simeonov, 252 F.3d 238, 242   (2d Cir. 2001) ("A motion

to substitute counsel is addressed to the sound discretion of

the trial court.")

     Rahman also failed to provide any evidence of an actual

conflict of interest or a complete breakdown in communication.

                                 16
During his pre-trial hearing, Rahman stated "I do not believe my

lawyer is working in my best interest.    I would like a

reassignment of counsel.    I don't even know what defense he is

bringing up.      . everything that I've brung [sic] to his

attention, to my lawyer's attention, is not being seen.ff        (R&R

at 23.)    This conclusory statement failed to convince the Court

that a total breakdown of communication occurred or that an

adequate defense was not provided.    The Judge stated on the

record that he overheard Rahman and Scott's conversation

immediately prior to Rahman's request for substitute counsel and

that Scott was "advising [Rahman] as to the most recent plea

offerff and that Rahman "did not respond in any way.ff     (Id. at

24.)

       Accordingly, the trial court's denial of Rahman's request

to substitute counsel was not an abuse of discretion.      See

Felder v. Goord, 564 F. Supp. 2d 201, 220-21 (S.D.N.Y. 2008)

(denying claim where the motion to substitute was made

immediately before trial, any conflict was likely the result of

petitioner's actions, and nothing in the record suggested that

counsel was ineffective.)    Considering Rahman's failure to

object specifically to the findings proffered in the Report, his

objections are denied.




                                 17
        3. Involuntary Plea Claim

        In Rahman's § 2254 Petition, he claimed that his guilty

plea was "involuntary and not knowingly made" because he was

under the influence of angel dust during the plea allocution.

(Petition at 1]).       In the Report,    Judge Lehrburger rejected this

claim on the grounds that he testified on his own behalf at the

plea allocution that he was pleading voluntarily, of his own

free will.     (R&R at 27.)    Further,    Judge Lehrburger noted

Rahman's failure to mention the intoxication claim in his

earlier motions, suggesting that the claim is an after-the-fact

fiction.     (Id. )

        In Rahman's objections, he abandons the intoxication claim

raised in his Petition and replaces it with allegations that he

was mentally coerced by his trial counsel into accepting the

plea.     (Obj. at 15.)    Rahman fails to address the Report's

findings altogether but seeks rehash the issue of trial

counsel's failure to consider Rahman's defense strategy.            (Id.) .

        This Court accepts the recommendation that the plea claim

be rejected.      During the plea allocution, Rahman unequivocally

testified that he was pleading voluntarily, of his own free

will.     See Reed,   2012 WL 34092, at *7    (guilty plea was voluntary

where petitioner stated that he was not under influence at plea

allocution and the record contains no evidence of his

intoxication at that time).

                                    18
     Furthermore, Scott's decision not to use the alibi defense

or adopt the evidence that Rahman suggested was not coercion.

Instead, they were merely commonplace disagreements between

client and attorney regarding trial strategy.     See United States

v. Juncal, 245 F.3d 166, 172 (2d Cir. 2001)    ("Nor does defense

counsel's blunt rendering of an honest but negative assessment

of appellant's chances at trial, combined with advice to enter

the plea, constitute improper behavior or coercion that would

suffice to invalidate a plea"); Reed, 2012 WL 34092, at *6

("[t]he fact that [petitioner]'s lawyer urged him to accept a

highly favorable plea does not establish coercion.")     Rahman's

circumstances do not suggest a guilty plea that might be

considered involuntary because he was coerced by threat of

physical force or by "mental coercion, such as being gripped by

fear of the death penalty or hope of lenience such that a

defendant        . could not rationally weigh the advantages of

[pleading guilty]."    Juncal, 245 F.3d at 172 (internal quotation

marks omitted)    (quoting Bradyv. United States, 397 U.S. 742,   755

(1970)).

     Rahman did not offer any evidence of intoxication or

coercion to overcome the presumed verity of his own sworn

statements at his plea allocution or the trial court's factual

finding to the contrary.    The sentencing court had ample reason

to conclude that Rahman's intoxication claim was baseless and

                                  19
his guilty plea was valid.   Accordingly, the Report is free from

clear error, and Rahman's objections are denied.

      4. Ineffective Assistance of Appellate Counsel Claim

      In his Objections, Rahman claims that his appellate

counsel was ineffective for failing to raise the issues

relating to trial counsel's ineffectiveness.       (Obj. at 17.)

As discussed earlier, Scott was not ineffective; accordingly,

Ryan cannot be ineffective for failing to argue that he was.

See Larrea v. Bennett, No. 01 Civ. 5813, 2002 WL 1173564, at

*18   (S.D.N.Y. May 31, 2002) (citing Aparicio v. Artuz, 268

F.3d 78, 99 n.10   (2d Cir. 2001)); see also Cumberland v.

Graham, No. 08 Civ. 04389, 2014 WL 2465122, at *40 (S.D.N.Y.

May 23, 2014)   ("[g]iven the weakness of Petitioner's

ineffective-assistance-of-trial-counsel claims, there is no

basis for this Court to conclude that, had his appellate

counsel raised those claims on appeal, they would have been

successful.")

      In any event, Ryan's failure to address Scott's allegedly

inadequate investigation was not ineffective because the

claims Rahman suggests would be established by that

investigation were weak or conjectural.     See Batista v.

Boucaud, No. 09 Civ. 4800, 2010 WL 3069638, at *5 (S.D.N.Y.

July 30, 2010) ("it would be difficult to fault    [petitioner's]

appellate counsel for failing to advance a claim that, while

                                20
theoretically available, would have been futile"); Black v.

Herbert, No.     02 Civ. 6252, 2009 WL 1097971, at *14        (S.D.N.Y.

Apr. 23,     2009) ("[a]s Petitioner has not demonstrated that the

claims that his appellate counsel failed to raise were

potentially meritorious,       Petitioner has not shown that

counsel performed below objectively reasonable standards by

choosing not to raise those claims.")

       IV.   CONCLUSION

  The Court has carefully reviewed the thorough and well-

reasoned R&R and finds        that there     is no   clear error of

law.     For the foregoing reasons, the Report and Recommendation

is hereby ADOPTED in full.          Rahman's habeas corpus Petition is

DENIED, and his objections are OVERRULED.          The Court declines to

issue a Certificate of Appealability because Rahman has not made

a substantial showing of the denial of a constitutional right.

See 28 U.S.C. § 2253 (c); Love v. McCray, 413 F.3d 192, 195 (2d

Cir. 2005).     The Clerk of Court is directed to terminate the

motion [dkt. no. 1].




       SO ORDERED.

Dated:       New York, 1 New York
             August \..:}__, 2019


                             LORETTA A. PRESKA
                             Senior United States District Judge


                                       21
